DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 4/22/2022 is acknowledged.
No claims are presently amended, cancelled or added.
Claims 1-6, 8, and 9 have been previously cancelled.
Claims 7, 10, and 11 remain pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (US20160029239A1), hereafter Sadeghi, in view of Franceschini et al. (USP8682376B2), hereafter Franceschini, and Bergstrom  et al. (US20210092690A1), hereafter Bergstrom.
Regarding claim 7,
Sadeghi discloses a terminal (i.e. WTRU; Fig. 1B, 11) comprising a receiver that receives DL(Downlink)-UL(Uplink) configuration indicating a resource used to DL (i.e. Fig. 5, subframe 0, 5), a resource used to UL (i.e. subframe 2), and a flexible resource in TDD (i.e. subframe 3, 4, 7, 8, 9), and receive a UL scheduling from a base station apparatus (i.e. Fig. 6; paragraph 56; Fig. 12, 1205).
Sadeghi further shows a transmitter that transmits UL to the base station apparatus based on the DL-UL configuration and the UL scheduling (i.e. Figs. 4-8; paragraphs 60-69; Fig. 12, 1215) and a processor that reduces UL transmission power in a case of a ratio of using UL resource assigned by the UL scheduling exceeds a predetermined ratio of using UL resources (i.e. Fig. 12, 1210, 1220; paragraphs 71-73; scaling/reduction of UL power based on computed transmit power exceed Pcmax of WTRU).
Sadeghi does not expressly show autonomous power reduction for a terminal at a predetermined ratio of 50% of using UL resources, or supporting a different power class than a default power class. 
Analogous art to Franceschini shows autonomous power reduction for a terminal exceeding a predetermined ratio of 50% of using UL resources (i.e. i.e. Fig. 4, 440; Col. 27, lines 5-20; power decrease when predefined fraction e.g. 50% of using UL channels exceed max SIR) while Bergstrom shows a terminal supporting a different power class than a default power class (Title; Abstract; paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Sadeghi by providing autonomous power reduction for a terminal exceeding a predetermined ratio of 50% of UL resources supporting a different power class than a default power class, as shown by Franceschini and Bergstrom, thereby enabling flexible collision resolution among simultaneous services for UEs having different classes of transmission power.
Regarding claim 10,
The combination of Sadeghi, Franceschini, and Bergstrom discloses the processor controls UL transmission power based on the semi-static DL-UL configuration (i.e. paragraph 62, 110-118, 133) not to exceed a ratio of using UL resource in a case that the terminal is a High power UE (i.e. Sadeghi: paragraphs 70-73; computed transmit power limited by configured maximum output power for WTRU/UE as a whole; Bergstrom: Title; Abstract; paragraph 31).

Regarding claim 11,
Sadeghi discloses a base station (i.e. Fig. 1C; eNB/RAN) apparatus comprising a transmitter that transmits DL(Downlink)-UL(Uplink) configuration indicating resources used to DL (i.e. Fig. 5, subframe 0, 5), resources used to UL (i.e. subframe 2), and flexible resources in TDD (i.e. subframe 3, 4, 7, 8, 9), and to transmit a UL scheduling to a terminal (i.e. Fig. 6; paragraph 56; Fig. 12, 1205).  
Sadeghi shows a receiver that receives UL based on the DL-UL configuration and the UL scheduling (i.e. Figs. 4-8; paragraphs 60-69; Fig. 12, 1215) and a processor that sets the DL-UL configuration and the UL scheduling so as not to exceed a predetermined ratio of using UL resource (i.e. Fig. 12, 1210, 1220; paragraphs 71-73; scaling/reduction of UL power based on computed transmit power exceed predetermined threshold Pcmax of WTRU).
Sadeghi does not expressly show autonomous power reduction for a terminal at a predetermined ratio of 50% of UL resources, or supporting a different power class than a default power class. 
Analogous art to Franceschini shows autonomous power reduction for a terminal exceeding a predetermined ratio of 50% of UL resources (i.e. Fig. 4, 440; Col. 27, lines 5-20; power decrease when predefined fraction e.g. 50% of UL channels exceed max SIR) while Bergstrom shows a terminal supporting a different power class than a default power class (Title; Abstract; paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Sadeghi by providing autonomous power reduction for a terminal exceeding a predetermined ratio of 50% of UL resources supporting a different power class than a default power class, as shown by Franceschini and Bergstrom, thereby enabling flexible collision resolution among simultaneous services for UEs having different classes of transmission power.

Response to Arguments
3.	Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
On pg. 4-6 of the Remarks, Applicant alleges the relied-upon disclosure in Franceschini is in a different context from Sadeghi and the claimed invention.  Applicant contends Franceschini teaches power reduction triggered in a case where the number estimated SIR values is higher than a predetermined ratio of 50% rather than in a case where the ratio of using UL resource exceeds the predetermined ratio of 50%.  Applicant further asserts that one of ordinary skill in the art would have no motivation to supply the missing elements to Sadeghi without benefit of the Applicant’s own disclosure.
The Examiner respectfully disagrees.  Applicant’s arguments fail to consider both the broadest reasonable interpretation of the pending claim language as well as the basis of the rejection on the combination of Sadeghi, Franceschini  and Bergstrom.  The claimed power reduction “in a case where a ratio of using UL resource exceeds a predetermined ratio of 50%” clearly reads on the disclosure of Franceschini in which the use of the UL resource/channels is measured by SIR of the UE and compared to a predetermined % of all UL channels, as claimed.  Similarly, Sadeghi is shown to disclose power reduction/scaling based on computed transmit power of the UL channel exceeds a predetermined power ratio/threshold per UE, but does not provide for the ratio including a predetermined % of all UL resources, for which the disclosure of Franceschini is relied.  As provided for in the rejection, modifying Sadeghi to consider the measure of not just individual UL resource per UE, but of UL resources of all UEs compared to a predetermined ratio of all UL resources, as in Franceschini, would enable flexible collision resolution among simultaneous services for UEs having different classes of power, as provided for in both Franceschini and Bergstrom.  Therefore, the rejections based on the combination of Sadeghi, Franceschini, and Bergstrom are properly maintained.




Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477